Opinion by
Head, J.,
In the court below a rule was taken to show cause why a judgment in favor of the plaintiff for the entire amount of its claim should not be entered for want of a sufficient affidavit of defense.
As to a portion of the claim no defense was set up and a judgment for that amount properly followed. . As to the remaining portion of the claim, the court below discharged the rule for judgment and the plaintiff appeals from the order so made. The questions raised by the statement and affidavit of defense are interesting and involve an examination of a number of statutes. The opinion filed by Judge Macearlane discharging the rule appears to us to exhibit convincing reasons why the plaintiff’s case was not of the character to entitle it to a summary judgment.
We are in accord with the conclusion reached, and, generally speaking, with the reasons that support it. It is not necessary to here repeat or elaborate them. The assignments of error are overruled, and the order dis? charging the rule for judgment is affirmed and the record remitted to the court below with a procedendo.